Citation Nr: 0712385	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  04-40 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for a right ankle 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran had active duty from October 1992 to February 
1997.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The service medical records relate that in March 1996, the 
veteran sprained his right ankle.  Private post service 
clinical records show that he re-injured his right ankle in 
November 2000 and in August 2002.  A private physician 
reported in October 2004 that the veteran had degenerative 
changes involving the right ankle and opined that these 
changes are related to the veteran's inservice injury.  In 
light of the veteran's medical history, further examination 
and opinion would be helpful to establish the etiology of the 
disability in this case.

In a statement received in April 2003, the veteran reported 
that he was receiving treatment from the VA clinic in Rome, 
New York.  These records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
provide the names, addresses, and 
approximate dates of treatment of all VA 
and non-VA health providers who have 
provided recent treatment for his right 
ankle disability including Dr. Gooldy.  

2.  The RO should obtain copies of all 
treatment records related to his right 
ankle disability from the Rome, New York 
VA clinic that date from March 2003.  

3.  An appropriate examination, by a 
physician, should be conducted to 
determine the nature and etiology of the 
right ankle disability.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the 
examination report.  The examiner should 
comment on the veteran's in-service 
injury and the intercurrent injuries that 
occurred in November 2000 and in August 
2002.  The examiner should provide 
opinion as to whether it is at least as 
likely as not (that is, a probability of 
50 percent or better) that any current 
right ankle disability was incurred 
during his military service or is related 
to the in-service event.  If this cannot 
be medically determined without resorting 
to mere conjecture, this should be 
commented upon in the report.  The 
examiner should provide a rationale for 
all opinions expressed.  

4.  After the development requested above 
has been completed, the RO/AMC should 
again review the record as to the issues 
on appeal.  If any benefit sought on 
appeal, for which a notice of 
disagreement (NOD) has been filed, 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




